William B. Brown, J.,
concurring. While my heart is inexorably with the right of the initiators to get on the ballot and to give the voters of Ohio the choice to amend the Constitution, my head must reckon with the consequences of doing so.
If we were to rule that, pursuant to R. C. 3519.14, the Secretary of State abused his discretion by not accepting for filing the part-petitions at issue, we would also be duty bound to delineate a standard which not only governed our present ruling, but which would also apply in future cases. In my opinion, through its precedential effect, the granting of a writ herein would place both the office of the Secretary of State and this court in a most difficult predicament.
Relators, and Justice Dowd in his dissent, essentially argue that, absent fraud, the Secretary of State should, and has the discretionary authority to, overlook superficial or non-germane or insubstantial errors in part-petitions. I submit that such standards are nothing more than vacuous *330declarations that the Secretary of State should ignore some errors in part-petitions, but not others.
Assuming for the sake of argument that a majority of this court thought that the omissions were superficial, non-germane or insignificant, or that the proposed amendment was too important to keep from the voters (especially given this court’s tradition of liberality in connection with the initiative process), it would be quite easy for us to declare that “substance over form” was the rationale guiding our issuance of a writ. Even if such a ruling were defensible on the facts, the precedential effect of such a disposition both for the office of the Secretary of State and for this court would be unfortunate.
Given such a precedent, neither the Secretary of State, initiators nor other interested citizens would be able to ascertain the contours of the secretary’s discretionary authority to ignore some errors in part-petitions, but not others. To prevent allegations of abuse of office, partisanship and the like, it is likely that a prudent Secretary of State would renounce such discretionary authority and interpret the law quite strictly.
The secretary’s renunciation of his discretionary authority, however, would merely shift the difficulties to this court, since disappointed initiators would certainly bring to us original actions in mandamus, citing our decision in the instant cause as precedent. Like the Secretary of State, we would have great difficulty ascertaining the extent of his lawful discretion.
Rather than to engraft into the law a precedent which would require this court to decide such cases in partisan circumstances without a guiding standard, I prefer to impose upon initiators a strict though easily accomplishable requirement that can be uniformly and consistently applied. Hard cases, indeed, often make bad law. Herein, however, I must opt for the hard decision rather than the bad law. In view of these circumstances, personal exhaustive review, and my own conscience, I can only concur in the foregoing majority opinion.